SUMMARY ORDER
Qiu Yan You, a citizen of the People’s Republic of China, petitions this court for review of a November 20, 2003 order of the Bureau of Immigration Appeals (“BIA”). The BIA’s order affirmed an Immigration Judge’s (“IJ’s”) order directing You’s removal from the United States and denying You’s applications for asylum, withholding of removal, and relief under the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment. We assume the parties’ familiarity with the facts, underlying proceedings, and specification of appellate issues.
We may reverse the BIA’s determination for lack of substantial evidence “only if no reasonable fact-finder” would have made that finding. See Ramsameachire v. Ashcroft, 357 F.3d 169, 177 (2d Cir.2004) (citations omitted). We have reviewed the record and hold that the BIA’s reversal of the IJ’s adverse credibility determination is supported by substantial evidence. You testified that a family planning officer, who was pursuing her brother and sister-in-law for violations of China’s one-child policy, abducted her because he wanted to force her into marriage. You was confined for one day, escaped, and eventually left China for the United States because she feared that the officer would find her and force her to marry him. We have reviewed the record and relevant case law and find no basis to disturb the BIA’s determination that You failed to meet her burden of showing either “past persecution or a well-founded fear of future persecution.” Zhang v. INS, 386 F.3d 66, 70 (2d Cir. 2004). We have considered You’s remaining arguments and found that they lack merit.
We therefore deny You’s petition for review of the BIA’s order. Accordingly, the stay of removal previously entered is hereby lifted.